                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


United States of America,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )               Case No. 16-20104
Tahmekah Henson,                                 )
                                                 )
                      Defendant.                 )
                                                 )

                                   MEMORANDUM AND ORDER

       This case is before the Court on Defendant Tahmekah Henson’s Motion to a Reduce Sentence

(Doc. 32). Ms. Henson requests this Court grant compassionate release due to her child’s recent

placement in foster care.

       Once a term of imprisonment is imposed, the sentencing court can only modify the imposed

sentence in two situations: 1) upon a motion filed by the Bureau of Prisons on her behalf, or 2) the

inmate files their own motion after exhausting all administrative procedures within the Bureau of

Prisons. 18 U.S.C. § 3582(c) (emphasis added).

       Ms. Henson filed this motion on her own. Thus, she must establish that she exhausted her

administrative rights with the Bureau of Prisons as required by the statute. The government’s

supplemental brief includes a memorandum from the Warden, denying her compassionate release

request, primarily due to deficiencies in her request to the Warden. The court finds two issues with Ms.

Henson’s motion.

       First, Ms. Henson filed this motion on February 8, 2019. The memorandum from the Bureau of

Prisons is dated March 11, 2019. The language of the regulation clearly states Ms. Henson must




                                                     -1-
exhaust all administrative procedure before filing a motion on her own. Ms. Henson filed this motion

prior to the decision by the Warden.

       Second, this Court does not have the authority to modify her sentence until Ms. Henson shows

she has exhausted her administrative remedies within the Bureau of Prisons, or until the Bureau of

Prisons files a motion on her behalf. Although Ms. Henson did submit a request to the Warden, it did

not comply with the minimum requirements.

       Under the Code of Federal Regulations and guidance provided by the Bureau of Prisons, Ms.

Henson must submit a written request for compassionate release to the Warden, asking the Warden to

file a motion for compassionate release on her behalf. In this request to the Warden, Ms. Henson must

meet a number of requirements. See 28 C.F.R. § 571.61; FEDERAL BUREAU OF PRISONS, PROGRAM

STATEMENT NO. 5050.50, COMPASSIONATE RELEASE/REDUCTION IN SENTENCE: PROCEDURES FOR

IMPLEMENTATION OF 18 U.S.C. § 3582 AND 4205(G) (Jan. 17, 2019) (available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf). The memorandum from the Warden

specifically notes that many of these requirements are missing, making her request deficient. Before

this court has the authority to address the merits of Ms. Henson’s request, she must follow the

minimum procedures noted above and otherwise complete the administrative process. Until she does

so, the court cannot find that she exhausted the administrative procedures.

       IT IS THEREFORE ORDERED that Ms. Henson’s motion (Doc. 32) is DENIED without

prejudice.

       Dated this 12th day of April, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia________________
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                  -2-
